DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
	The instant action is in response to papers filed 10/27/2021.
	Claims 1-9, 15-18, 24-27, 34 and 77-81 are pending.
	Claims 77-81 have been added by amendment.
	Claims 1, 6, 9, 26-27 have been amended.  
Applicant’s election without traverse of group I, miR-21-5p in the reply filed on 7/6/2021 is acknowledged.
The species election with respect to miRNA is withdrawn upon further consideration.
Claims 55, 66 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2021.
Claims 1-9, 15-18, 24-27 and 34 are being examined.
Priority
The instant application was filed 05/29/2019 claims priority from provisional application 62677618, filed 05/29/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 are being considered by the examiner.
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation “FIG. ” Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG. ” must not appear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
The response traverses the objection with respect to SEQ ID NO in figure 5 in view of the replacement specification of 10/10/2019.  The examiner withdraws the objection with respect to SEQ ID NO in figure 5 and apologizes for overlooking the amended specification.
However, the response has not addressed the issue with figure labeling.  Thus it is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 15-17, 24, 25, 79-80  is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrente-Rodríguez (Biosensors and Bioelectronics (2016) volume 86, pages 516-521) as evidenced by Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=CTGATAAGCTAGCCGG&basic=1&cp=200&cs=50.
With regards to claim 1, 34Torrente-Rodríguez teaches 

    PNG
    media_image1.png
    699
    997
    media_image1.png
    Greyscale

Torrente-Rodriguez teaches, “The targetmiRNA-21 contains 11-base complementary sequences to both the biotinylated capture probe (b-LCp) and the detector probe (Dp).Accordingly, the target miRNA is sandwiched between the b-LCp, previously immobilized on the surface of Strep-MBs and the Dp. The two hairpin DNA molecules (b-H1 and b-H2) acted as fuel strands and have a short loop region, a long stem region that ensured a thermodynamic steady state (Ge et al., 2014) and the 5 ́-end 
Torrente-Rodriguez does not specifically teach the use of LNA.
However, Yang teaches , “For example, it has been reported that unmodified phosphodiester oligonucleotides may possess a half-life as short as 15–20 min in living cells (6). In addition to nuclease degradation, DNA-MBs are subject to a myriad of nucleic acid binding proteins in cells. The interaction of these nucleic acid binding proteins with MBs can disrupt the stem-loop structure and cause nonspecific fluorescence signal (7–9)..” (4030, 2nd column, bottom top paragraph).  Yang teaches , “ Locked nucleic acids (LNAs) (23–26) offer one possible implementation of this reasoning. LNA is a conformationally restricted nucleic acid analogue, in which the ribose ring is locked into a rigid C30 -endo (or Northerntype) conformation by a simple 20 -O, 40 -C methylene bridge (26,27) (Figure 1B). LNA has many attractive properties (26,27), such as high binding affinity, excellent base mismatch discrimination capability, and decreased susceptibility to nuclease digestion. Duplexes involving LNA (hybridized to either DNA or RNA) display a large increase in melting temperatures ranging from þ3.08C to þ9.68C per LNA modification, compared to corresponding unmodified reference duplexes. Furthermore, LNA oligonucleotides can be synthesized using conventional phosphoramidite chemistry, allowing automated synthesis of both fully modified LNA and chimeric oligonucleotides such as DNA/LNA and LNA/RNA. Other advantages of LNA include its close structural resemblance to native nucleic acids, which leads to very good solubility in physiological conditions and easy handling. In addition, owing to its charged phosphate backbone, LNA is nontoxic and can be nd column, top).
Yang teaches, “It was found that the only MB sequences with DNA/LNA alternating bases, or fully modified with LNA were not subject to DNase I digestion and stable inside living cells. Our results showed that a sequence consisting of a DNA stretch less than three bases between two LNA bases were able to block RNase H function. Hybridization results from DNA/LNA-alternating MBs with different stem lengths indicated that satisfactory hybridization kinetics could be achieved from an alternating DNA/LNA MB with a 4-mer stem.” (page 4040, 1st column).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute every other  LNA or less nucleotides with DNA nucleotides for the capture and/or detection probes of Torrente-Rodriguez.  The artisan would be motivated as Yang teaches LNA increase specificity and binding strength between probe and miRNA relative to other nucleotides.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one probe for another with improved properties.  
With regards to claims 2, Torrente-Rodriguez teaches miR-21 which is 18-25 nucleotides.  
With regards to claims 3-4, Torrente-Rodriguez teaches miRNA which is an RNA and microRNA. 
With regards to claim 5, Torrente-Rodriguez teaches first and second segments of about 10 nucleotides.(figure 1).

With regards to claim 8, Torrente-Rodriguez does not teach amplification or enrichment of RNA prior to step (a).
With regards to claim 9, Torrente-Rodriguez teaches incubation at 37oC (s5).  
With regards to claim 15, Torrente-Rodriguez teaches the use magnetic beads (abstract).
With regards to claim 16, Torrente-Rodriguez teaches biotin labeled (Table s2).
With regards to claim 17, Torrente-Rodriguez teaches Streptavidin HRP conjugate.
With regards to claim 24, Torrente-Rodriguez teaches CTGATAAGCTAGCCGG, which has a melting temperature of 45.9oC.( Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=CTGATAAGCTAGCCGG&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021)
With regards to claim 25, Torrente-Rodriguez teaches AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT which has a melting temperature of 64.49oC. (Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021).
With regards to claim 79, Yang teaches alternating LNA, thus up to 50% would be LNA.
With regards to claim 80,  Torrente-Rodríguez teaches attachment to streptavidin- HRP.
Response to Arguments
The response traverses the rejection asserting the LNA of Wegman would not allow for the hairpins of Torrente-Rodríguez.  This argument has been thoroughly reviewed but is not considered persuasive as Chang teaches hairpins with LNA, thus addressing this issue.  
Claims 1-9, 15-18, 24-27, 34 and 77-78, 80-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrente-Rodríguez (Biosensors and Bioelectronics (2016) volume 86, pages 516-521) as evidenced by Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=CTGATAAGCTAGCCGG&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021) and Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021) and  Walt (AWARD NUMBER: W81XWH-11-1-0814 TITLE: Development of Technologies for Early Detection and Stratification of Breast Cancer PRINCIPAL INVESTIGATOR: David R. Walt, PhD (December 2016).


    PNG
    media_image1.png
    699
    997
    media_image1.png
    Greyscale

Torrente-Rodriguez teaches, “The targetmiRNA-21 contains 11-base complementary sequences to both the biotinylated capture probe (b-LCp) and the detector probe (Dp).Accordingly, the target miRNA is sandwiched between the b-LCp, previously immobilized on the surface of Strep-MBs and the Dp. The two hairpin DNA molecules (b-H1 and b-H2) acted as fuel strands and have a short loop region, a long stem region that ensured a thermodynamic steady state (Ge et al., 2014) and the 5 ́-end terminal labeled with biotin. In the absence of the single-stranded initiator strand (Dp and S0when using b-LCp and b-) the two hairpins fold into hairpin structures separately in solution avoiding hybridization with each other. Conversely, when the initiator strand (Dp or S0) is present, the complementary sequence of it pairs with the sticky end of b-H1 thus leading to this hairpin opening. Subsequently, the newly exposed sticky end of 
Torrente-Rodriguez does not specifically tach use of LNAs.
However, Walt teaches use of probes composed partly of locked nucleic acids in place of natural DNA had a higher stability and specificity. Walt teaches detection by 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use the partly LNA substituted capture and detection probes, labels and detection method of Walt for those of Torrente-Rodriguez.  The artisan would be motivated to substitute probes as Walt teaches the partly LNA probes had increased specification and higher stability.  The artisan would be motivated to substitute the labels and detection method as Walt demonstrates the fluorescence and microarray can be used for detection of multiple targets at the single molecule level.  The artisan would have a reasonable expectation of success as the artisan is substituting one type of proximity probe for another and one label for another.  
Torrente-Rodriguez does not specifically teach the use of single molecule array assay or detection of two short nucleic acids or more. 
However, Walt teaches detection of two miRNA figure 2. Walt teachers multiplex detection of MIRNA (top of page 8).   Walt teaches the use of simoa single molecule array platform for detection of miRNA with high sensitivity and high specificity (page 7, last full paragraph). Walt teaches detection by ligation complementary DNA capture and Biotionylated detection sequences with both hybridize to the target sequence (page 9, figure 4).
Walt teaches multiplexing assays up to 10 different targets (page 6, bottom).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the Simoa systems of Walt 
With regards to claims 2, Torrente-Rodriguez teaches miR-21 which is 18-25 nucleotides.  
With regards to claims 3-4, Torrente-Rodriguez teaches miRNA which is an RNA and microRNA. 
With regards to claim 5, Torrente-Rodriguez teaches first and second segments of about 10 nucleotides.(figure 1).
With regards to claim 7, Torrente-Rodriguez teaches the detection probe and capture probe are the full length of the miRNA (figure 1).
With regards to claim 8, Torrente-Rodriguez does not teach amplification or enrichment of RNA prior to step (a).
With regards to claim 9, Torrente-Rodriguez teaches incubation at 37oC (s5).  
With regards to claim 15, Torrente-Rodriguez teaches the use magnetic beads (abstract).
With regards to claim 16, Torrente-Rodriguez teaches biotin labeled (Table s2).
With regards to claim 17, Torrente-Rodriguez teaches Streptavidin HRP conjugate.
With regards to claim 24, Torrente-Rodriguez teaches CTGATAAGCTAGCCGG, which has a melting temperature of 45.9oC.( Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=CTGATAAGCTAGCCGG&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021)
With regards to claim 25, Torrente-Rodriguez teaches AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT which has a melting temperature of 64.49oC. (Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021).
With regards to claim 79, Chang teaches alternating LNA, thus up to 50% would be LNA.
With regards to claim 80,  Torrente-Rodríguez teaches attachment to streptavidin- HRP.
With regards to claim 77, Walt teaches detection of two miRNA (figure 2).
With regards to claim 78, Walt teaches Walt teaches the use of simoa single molecule array platform for detection of miRNA with high sensitivity and high specificity (page 7, last full paragraph).
With regards to claim 80, Torrente and Walt teaches attachment of label to detection probe.
With regards to claim 81, Walt teaches fluorescence.  
Response to arguments
The response traverses the rejection asserting that Walt is silent on electrochemical detection methods taught by Torrente-Rodriguez.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection is to the 
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634